Citation Nr: 0118634	
Decision Date: 07/17/01    Archive Date: 07/24/01	

DOCKET NO.  98-15 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right medial meniscectomy, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran had active service from March 1963 to February 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The appeal was remanded by the Board in November 
1998 and May 2000.  


FINDINGS OF FACT

1.  The veteran's residuals of right medial meniscectomy are 
manifested by severe instability.  

2.  The traumatic arthritis of the right knee is manifested 
by range of motion of not less than 5 degrees' extension to 
95 degrees' flexion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
residuals of a right knee meniscectomy have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 4, 114 
Stat. 2096, 2097-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103A and 5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 5257 (2000).  

2.  The criteria for an evaluation greater than 10 percent 
for traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155; VCAA; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5010-5260, 5261, 
5256 (2000); VAOPGCPREC 23-97; VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the duty to assist and 
notification requirements have recently been reaffirmed and 
clarified.  See VCAA.  The record reflects that the veteran 
has been provided information relating to what evidence would 
be necessary to substantiate his claim for an increased 
evaluation for his service-connected right knee disability.  
He has also been informed of the evidence that has been 
considered in evaluating his claim and the reasons for 
denying his claim.  The veteran has been afforded a personal 
hearing and VA examination, and private and VA treatment 
records have been obtained.  The Board concludes that the VA 
has complied with the VCAA because there is no indication 
that any further relevant notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A June 1997 VA outpatient treatment record reflects that the 
veteran was seen with complaints of increasing right knee 
pain and giving way.  He reported pain and instability with 
occasional swelling.  Range of motion of the right knee was 
accomplished from 0 to 120 degrees.  There was patellofemoral 
crepitance and two-plus valgus instability that increased at 
30 degrees' flexion.  Lachman test was positive.  The 
assessment included chronic anterior cruciate ligament 
deficit, right knee, and post-traumatic arthritis.  

An August 1998 letter from Melvyn Rech, D.O., a private 
osteopath, reflects that the veteran reported pain, giving 
way, and occasional swelling in the right knee.  Examination 
revealed slight swelling and effusion.  Range of motion of 
the right knee, compared to the left, lacked approximately 3 
degrees' extension and was to approximately 120 degrees' 
flexion.  Stress tests were slightly positive for both medial 
and lateral instability on varus and valgus stress test.  
Lachman's test was positive for anterior and medial 
instability and drawer's test was slightly positive for 
instability.  X-rays revealed severe medial compartment 
disease with patellofemoral disease.  The impression included 
that the veteran had severe degenerative arthritis of the 
right knee and anterior cruciate ligament instability along 
with medial and lateral collateral ligaments instability.  

The report of a December 1998 VA examination reflects that 
the veteran reported pain on motion with decreased range of 
motion.  He wore a brace 50 percent of the day.  He reported 
that his knee gave way easily.  Examination indicated 
increased anterior drawer sign with no lateral instability.  
There was subpatellar crepitus with pain on palpation.  Range 
of motion of the right knee was accomplished from minus 5 
degrees' extension to 95 degrees' flexion, compared to zero 
degrees' extension and 140 degrees' flexion on the left.  
There was no quadriceps atrophy and no nerve or  muscle 
involvement.  There was mild to moderate weakness on 
extension of the right knee.  There was excessive 
fatigability.  No incoordination was noted.  There were no 
other medical problems contributing to the condition.  The 
examiner indicated that the veteran had an unstable right 
knee with degenerative arthritis of the right knee.  

VA treatment records reflect that the veteran was prescribed 
a leg brace in 1997 and 1998 and that he continued to be seen 
regarding his right knee in 1999 and 2000.  A December 2000 
VA record reflects that the veteran reported terrible pain at 
the end of the day.  He had good extension and mild decrease 
in flexion.  A series of 5 injections were administered.  

During the veteran's personal hearing in February 2001 he 
indicated that he wore a brace 90 percent of the time and had 
severe instability.  He indicated that his symptoms were 
pretty much the same as they had been at the time of his 1998 
examination.  He indicated that he had not experienced 
improvement following the series of injections.  

The veteran's residuals of a right medial meniscectomy and 
traumatic arthritis of the right knee had been evaluated 
under the provisions of Diagnostic Codes 5257 and 5010 of the 
Rating Schedule.  Diagnostic Code 5257 provides that for 
impairment of the knee manifested by moderate recurrent 
subluxation or lateral instability a 20 percent evaluation is 
warranted.  For severe impairment of the knee manifested by 
recurrent subluxation or lateral instability a 30 percent 
evaluation is warranted.  Traumatic arthritis is evaluated 
based on range of motion.  Diagnostic Code 5256 provides that 
where there is ankylosis of the knee in flexion between 10 
degrees and 20 degrees a 40 percent evaluation will be 
assigned.  Diagnostic Code 5260 provides that flexion limited 
to 60 degrees warrants a noncompensable evaluation.  
Diagnostic Code 5261 provides that where extension of the 
knee is limited to 10 degrees, a 10 percent evaluation is 
warranted.  

The record reflects the veteran's ongoing complaints with 
respect to instability as well as competent medical evidence 
indicating that instability is shown on objective 
demonstration during examination.  The competent medical 
evidence reflects that instability has been consistently 
demonstrated beginning in 1997 and continuing throughout the 
appeal period.  With consideration that instability is 
demonstrated by competent medical evidence in both the medial 
and lateral collateral ligaments as well as the anterior 
cruciate ligament, and with consideration of the symptoms 
described by the veteran with respect to the instability, the 
Board concludes that the evidence is in equipoise with 
respect to whether or not impairment of the knee manifested 
by lateral instability more nearly approximates the criteria 
for a 30 percent evaluation under Diagnostic Code 5257.  In 
resolving all doubt in the veteran's behalf, a 30 percent 
evaluation under Diagnostic Code 5257 of the Rating Schedule 
is warranted.

In addition to the foregoing, the disabling factors under 
38 C.F.R. §§ 4.40, 4.45, and 4.59 have been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995), setting forth the 
requirements that 38 C.F.R. §§ 4.40, 4.45 be considered when 
evaluating the veteran for functional impairment under 
appropriate diagnostic codes that take into account factors 
such as pain, weakness, and limitation of motion.  A separate 
rating may be assigned based upon additional disability if 
the veteran is shown to have arthritis and limitation of 
motion sufficient to warrant a rating under Diagnostic 
Codes 5010-5260, 5261.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994); VAOPGCPREC 23-97; VAOPGCPREC 9-98.  The 
veteran's traumatic arthritis of the right knee has been 
evaluated as 10 percent disabling.  In order for the veteran 
to be entitled to an evaluation greater than the 10 percent 
assigned, extension would have to be limited to 15 degrees or 
flexion would have to be limited to 30 degrees.  There is no 
competent medical evidence, including VA and private 
treatment records, which reflects that the veteran's 
limitation of motion of the left knee is greater than 5 
degrees' extension and 95 degrees' flexion, as indicated in 
the December 1998 VA examination.  Further, the competent 
medical evidence reflects that pain and excessive 
fatigability were noted and considered in determining the 
veteran's range of motion and there is no indication that 
consideration of these factors results in greater limitation 
of motion.  Rather, it was shown in June 1997 that range of 
motion was from 0 to 120 degrees, from 3 to 120 degrees in 
August 1998, and in December 2000 the veteran was found to 
have good extension and a mild decrease in flexion.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 10 percent assigned for traumatic 
arthritis of the right knee under either Diagnostic Code 5260 
or 5261.  38 C.F.R. § 4.7.  

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(I) 
(2000) only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular Rating Schedule, noting that 
the veteran's right knee disability has not required 
hospitalization.  


ORDER

An evaluation of 30 percent for residuals of a right medial 
meniscectomy is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An evaluation greater than 10 percent for traumatic arthritis 
of the right knee is denied.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

